Order, Surrogate’s Court, Bronx County (Lee L. Holzman, S.), entered December 21, 1990, which, inter alia, dismissed petitioner’s proceeding pursuant to SCPA 2103 for inquiry of respondent co-executrix, but allowed petitioner to file objections to respondent’s account, unanimously affirmed, without costs.
We agree with the Surrogate that petitioner failed to demonstrate the existence of any " 'specific personal property or money which belongs to the estate’ ” (Matter of Pokrass, 105 AD2d 659, 660), and therefore do not disturb his exercise of discretion in denying petitioner’s application for inquiry of respondent. Significantly, petitioner has not been precluded from asserting objections to the respondent’s account.
Petitioner has failed to preserve for review his remaining claims alleging lack of compliance with Uniform Rules for Trial Courts (22 NYCRR) § 207.37 (a) and challenging a prior directive made in open court by the Surrogate on June 26, 1989 (Recovery Consultants v Shih-Hsieh, 141 AD2d 272, 276). In any event, the claim of lack of compliance with the court rule is conclusory, and any appeal from the June 1989 directive is time-barred. Concur—Rosenberger, J. P., Ellerin, Wallach and Smith, JJ.